The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from the practice of law of Stephen N. Severud of Parsippany , who was admitted to the bar of this State in 1990, and good cause appearing;
It is ORDERED that the petition is granted, and Stephen N. Severud is temporarily suspended from the practice of law pursuant to Rule 1:20-3(g), effective November 16, 2018, provided however, that the Order shall be vacated automatically if the Office of Attorney Ethics reports to the Court that respondent has provided the outstanding documents or satisfactory information regarding them prior to the effective date of the suspension; and it is further **362ORDERED that Stephen N. Severud be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Stephen N. Severud comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent's file as an attorney at law of this State.